DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4 are objected to because of the following informalities:  claims 3-4 recite, “The multi-distance testing device of claim 1…”, yet claim 1 does not recite a multi-distancing testing device.  Claims 3-4 should be amended to recite, “The protective connector of claim 1…” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2022/0026706 to Xu et al. (“Xu”).
 	Regarding claim 1, Xu teaches a protective connector comprising: 
a main body (reference number 13, see Figure 1); 
a plurality of conductive circuits embedded in the main body (paragraph [0032] teaches conductive circuits in at least the frame 131, there are also conductive circuits within reference number 132 the lens body to power and deform the piezoelectric film 1321 within 132); 
two first conductive blocks on the main body; two second conductive blocks on the main body and opposite to the two first conductive blocks (Figure 4 shows two first conductive blocks 1322 in two corners and two second conductive blocks 1322 in the opposite two corners); wherein each of the two first conductive blocks and each of the two second conductive blocks are electrically connected to a respective one of the plurality of conductive circuits (paragraph [0032] teaches the conductive blocks 1322 are electrically connected to the conductive circuits in the lens outer frame 131). 
Regarding claim 3, Xu teaches the multi-distance testing device of claim 1, wherein the plurality of conductive circuits and the main body are die-casted by an injection molding mold (paragraph [0041] teaches the lens frame, part of the main body, is formed by injection molding). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 1 above.
Regarding claim 2, Xu teaches the protective connector of claim 1, but is silent on a plurality of first microstructures are defined in each of the two first conductive blocks and each of the second conductive blocks. Xu teaches that the conductive block 1322 is electrically connected to a conductive circuit in the lens outer frame, and the conductive circuit in the lens outer frame is electrically connected to the first conductive portion 101; further, the conductive block is energized via the first conductive portion (see paragraph [0032]).  Although not shown in Figure 4 or taught directly, given this teaching of Xu, one of ordinary skill in the art would realize that microstructures are defined in the two first conductive blocks in order to electrically connect the conductive blocks and receive energy from a source.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu to define microstructures within the first two conductive blocks to electrically connect the conductive blocks to power processes such as deforming the piezoelectric film on the lens body. 
 	Regarding claim 4, Xu teaches the multi-distance testing device of claim 1, but does not specifically teach the two first conductive blocks are electrically connected to two ends of one of the plurality of conductive circuits, and the two second conductive blocks are electrically connected to another two ends of the plurality of conductive circuits. One of ordinary skill in the art, given the teaching of Xu that the conductive blocks are electrically connected to the conductive circuits, would realize that there are many different combinations of interconnecting the conductive blocks and the conductive circuits to achieve the desired purpose.  
.
Allowable Subject Matter
Claims 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: While Xu teaches the protective connector defined in claim 5, Xu does not teach, “a lens assembly; wherein the lens assembly comprises a groove; the groove comprises a first inner wall and a second inner wall opposite to the first inner wall; two first receiving grooves are defined in the first inner wall; and the two second receiving grooves are defined in the second inner wall;…each of the two first conductive blocks is received in a corresponding one of the two first receiving grooves, and each of the two second conductive blocks is received in a corresponding on of the two second receiving grooves…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697